 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“First Amendment”) is entered
into on August 17, 2007, and effective July 16, 2007 (“First Amendment Effective
Date”), and amends the Employment Agreement effective March 1, 2007 (“Employment
Agreement”), between Intervoice, Inc., a Texas corporation (“Intervoice”) and
Michael J. Polcyn (“Executive”). This First Amendment is entered into between
Intervoice and the Executive at the Executive’s request.
1. Definitions and Unaffected Provisions. All terms used herein shall have the
meanings ascribed to them in the Employment Agreement. Except as otherwise
expressly provided in this First Amendment, all provisions of the Employment
Agreement shall remain in full force and effect.
2. Position and Duties.
     (a) Position. Commencing on the First Amendment Effective Date and during
the remainder of the Employment Term, the Executive shall continue to serve as
the Senior Vice President Engineering and Chief Technology Officer of Intervoice
with the same responsibilities and reporting relationships.
     (b) Duties. Commencing on the First Amendment Effective Date and during the
remainder of the Employment Term, the Executive shall be on a normal work
schedule of 32 hours per week, and classified in Intervoice’s salary system as
“full-time, Alternate Work Schedule” or such other equivalent classification as
may exist from time to time. The Executive shall devote his full working time,
skill, and attention and best efforts to the business and affairs of Intervoice
to the extent necessary to discharge fully, faithfully, and efficiently the
duties and responsibilities delegated and assigned to the Executive in or
pursuant to the Employment Agreement and this First Amendment, except for usual,
ordinary, and customary periods of vacation, and absence due to illness or other
disability.
3. Compensation and Related Matters.
     (a) Base Salary. Commencing on the First Amendment Effective Date, the Base
Salary of the Executive shall be 50% of the amount specified in the second
sentence of Paragraph 5(a) of the Employment Agreement.
     (b) Annual Incentives, Long-term Incentives, and Benefits. Commencing on
the First Amendment Effective Date and during the remainder of the Employment
Term, the Executive’s participation in Intervoice’s annual incentive bonus
program(s), long-term incentive plan(s), and employee benefit plans, programs,
and arrangements shall be as and to the extent provided under the terms of each
applicable program, plan, and arrangement for senior executives who are working
on a full-time, Alternate Work Schedule at the level of 32-hours per week.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Intervoice has caused this First Amendment to
Employment Agreement to be executed on its behalf by its duly authorized
officer, and the Executive has executed this First Amendment to Employment
Agreement, effective as of the date first set forth above.

          INTERVOICE, INC.   MICHAEL J. POLCYN
 
       
 
       
By: 
   /s/ Robert E. Ritchey    /s/ Michael J. Polcyn
 
        Robert E. Ritchey    
 
        President and Chief Executive Officer    

